                 Case 2:19-cr-00144-TLN Document 30 Filed 11/17/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00144-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ALFREDO OREJEL YEPEZ JR,                            DATE: November 19, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on November 19, 2020.
21          2.      By this stipulation, defendant now moves to continue the status conference until January
22 14, 2021, at 9:30 a.m., and to exclude time between November 19, 2020, and January 14, 2021, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:
25                  a)     The government has represented that the discovery associated with this case
26          includes multiple reports, audio recordings, and photographs. All of this discovery has been
27          either produced directly to counsel and/or made available for inspection and copying.
28                  b)     Defense counsel was substituted on July 16, 2020, and received the discovery file

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00144-TLN Document 30 Filed 11/17/20 Page 2 of 3


 1        on September 1, 2020.

 2                c)      Counsel for defendant desire additional time review the discovery, confer with

 3        their client regarding case strategy, conduct independent factual investigation, and otherwise

 4        prepare for trial.

 5                d)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8                e)      The government does not object to the continuance.

 9                f)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of November 19, 2020 to January 14,

14        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16        of the Court’s finding that the ends of justice served by taking such action outweigh the best

17        interest of the public and the defendant in a speedy trial.

18                                    [CONTINUED ON NEXT PAGE]

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00144-TLN Document 30 Filed 11/17/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: November 16, 2020                                 MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ CAMERON L. DESMOND
 9                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
10

11
     Dated: November 16, 2020                                 /s/ Manisha Daryani
12                                                            Manisha Daryani
13                                                            Counsel for Defendant
                                                              Alfredo Orejel Yepez JR
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 17th day of November, 2020.
18

19

20

21
                                                              Troy L. Nunley
22
                                                              United States District Judge
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
